         Case 1:20-cv-10920-NMG Document 1 Filed 05/14/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
AMERICAN INSTITUTE FOR FOREIGN )
STUDY, INC. d/b/a AU PAIR IN        )
AMERICA and WILLIAM L. GERTZ,       )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                  Civil Action No.   1:20-cv-10920
                                    )
LAURA FERNANDEZ-JIMENEZ,            )
                                    )
            Defendant.              )
____________________________________)

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                  AND PETITION TO COMPEL ARBITRATION

       1.      This is an action for a declaratory judgment, injunctive relief, and to compel

arbitration of Defendant Laura Fernandez-Jimenez’s claims against Plaintiff American Institute

for Foreign Study, Inc. d/b/a Au Pair in America (“APIA”) and William L. Gertz in accordance

with the arbitration agreement between Defendant and APIA.

       2.      Defendant has filed a demand for class and collective arbitration (“Class Arbitration

Demand”) against Plaintiffs with the American Arbitration Association (“AAA”). Laura

Fernandez Jimenez, Individually and on behalf of all others Similarly situated, v. American

Institute for Foreign-Study, Inc. d/b/a Au Pair in America, and William J. Gertz, AAA Case No.

01-20-0000-3831.

       3.      In the Class Arbitration Demand, Defendant asserts claims under the Massachusetts

Wage Act (M.G.L. ch. 149 § 148 and ch. 151 § 1A), the Fair Labor Standards Act (29 U.S.C. §§

201 et seq.), and common law claims for negligent misrepresentation, fraud and “breach of duty,”

on behalf of herself and “of all others similarly situated.”

                                                   1
         Case 1:20-cv-10920-NMG Document 1 Filed 05/14/20 Page 2 of 10



        4.      The arbitration agreement between Defendant and APIA does not authorize, and

APIA has not otherwise consented or agreed to, class or collective arbitration with Defendant or

any member of the putative class.

        5.      Mr. Gertz also has not consented or agreed to class or collective arbitration with

Defendant or any member of the putative class.

        6.      Therefore, Plaintiffs cannot be required to arbitrate Defendant’s claims on a class-

wide or collective basis and, to the extent that arbitration between the parties is permissible, such

an arbitration must be bilateral and limited to Defendant’s individual claims.

        7.      As only the Court, and not an arbitrator, may declare whether the parties’ arbitration

agreement permits class or collective arbitration, Plaintiffs request the Court to declare that

Plaintiffs have not agreed to arbitration on a class or collective basis.

        8.      In furtherance of that declaration, Plaintiffs request the Court to enjoin Defendant

from submitting the issue of class or collective arbitration to any arbitrator, and from pursuing

arbitration of claims against Plaintiffs on a class or collective basis.

        9.      Plaintiffs further request that the Court compel Defendant to arbitrate her claims in

a bilateral arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”).

                                             The Parties

        10.     APIA is a Delaware corporation with its principal place of business located in

Stamford, Connecticut.

        11.     Mr. Gertz is APIA’s Chairman, President and Chief Executive Officer. He is a

Connecticut resident.

        12.     Defendant Laura Fernandez-Jimenez is a foreign national residing temporarily in

the United States on a J-1 nonimmigrant Visa. Upon information and belief, she is a citizen of



                                                    2
          Case 1:20-cv-10920-NMG Document 1 Filed 05/14/20 Page 3 of 10



Spain.

                                       Jurisdiction and Venue

         13.    The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, because

Defendant has asserted federal Fair Labor Standards Act claims in the Class Arbitration Demand.

         14.    The Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(2)

as follows: (i) there is a justiciable controversy between the parties; (ii) the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs; and (iii) the action is between

citizens of a State (Plaintiffs) and a citizen or subject of a foreign state who is not lawfully admitted

for permanent residence in the United States (i.e., Defendant).

         15.    The Court has personal jurisdiction over the Defendant pursuant to Mass. G.L. c.

223A, § 3(a), because the action arises out of Defendant’s filing of the Class Arbitration Demand

against Plaintiffs in Boston, Massachusetts.

         16.    Venue is proper in this district, pursuant to 28 U.S.C. § 1391(c), because Defendant

is subject to the Court’s jurisdiction with respect to this action.

                                         Factual Allegations

         17.    APIA is a sponsor organization that has been authorized by the United States

Department of State (“DOS”) to conduct a cultural exchange program under the DOS J-1 Visa Au

Pair Program (“Au Pair Program”).

         18.    For more than 30 years, the Au Pair Program has enabled young people from abroad

to visit the United States on a temporary basis under a J-1 Visa, to live with a host family, and to

attend college-level classes, while also assisting their host families with child care.

         19.    Since its inception, the Au Pair Program has been a cultural exchange mechanism

to improve foreign relations, to “increase mutual understanding between the people of the United



                                                     3
         Case 1:20-cv-10920-NMG Document 1 Filed 05/14/20 Page 4 of 10



States and the people of other countries,” and thereby to “assist in the development of friendly,

sympathetic, and peaceful relations between the United States and the other countries of the

world.” 22 U.S.C. § 2451.

       20.     Since August 2018, Defendant has participated as an au pair in the Au Pair Program

sponsored by APIA.

       21.     On or about May 18, 2018, as a condition for her participation in the APIA Au Pair

Program, Defendant agreed to and executed an agreement entitled Au Pair in America Terms and

Conditions (“Terms and Conditions Agreement”). A true and correct copy of the Terms and

Conditions Agreement is attached as Exhibit A.

       22.     The Terms and Conditions Agreement includes an arbitration provision, which

provides in relevant part as follows:

               I agree that any dispute with or claim against AIFS, its staff, agents
               and all affiliated organizations, including those arising under this
               Agreement or my participation in the Program, which is not settled
               informally, will be exclusively resolved by binding arbitration, to be
               conducted in substantial accordance with the commercial arbitration
               rules of the American Arbitration Association. The location of the
               arbitration and identity of the arbitrator will be decided by mutual
               agreement, with the costs to be borne exclusively by the Program
               and the decision of the arbitrator shall be final. By accepting the
               terms of this Agreement, I agree that the U.S. Federal Arbitration
               Act governs the interpretation and enforcement of this Agreement
               and that I, Au Pair in America, and AIFS are each waiving the right
               to judicial and/or administrative agency resolution of disputes, any
               right to trial by jury, as well as the right to bring and resolve claims,
               either in an individual capacity or as a member of any class action,
               by any means and in any forum other than arbitration conducted by
               the American Arbitration Association.

See Exhibit A at § 8(b).

       23.     The express language of the Terms and Conditions Agreement does not authorize

or provide for class or collective arbitration.



                                                    4
          Case 1:20-cv-10920-NMG Document 1 Filed 05/14/20 Page 5 of 10



        24.     Mr. Gertz is not a party to the Terms & Conditions Agreement and he has not

otherwise agreed to arbitrate any issue, claim or dispute with Ms. Fernandez-Jimenez.

        25.     On January 9, 2020, Defendant filed a “Class Action Complaint” in the Superior

Court of Massachusetts, County of Middlesex, naming APIA and Mr. Gertz as defendants, and

asserting claims for alleged violations of the Massachusetts Wage Act, purportedly on behalf of

herself and “all others similarly situated” (“State Court Action”).

        26.     On February 3, 2020, Defendant filed a Notice of Dismissal, pursuant to Mass. R.

Civ. P. 41(a)(1)(i), “of all claims in” the State Court Action.

        27.     Also on February 3, 2020, Defendant filed a class arbitration demand with the

AAA, asserting against Plaintiffs the same claims that she had asserted in the State Court Action.

        28.     By letter dated February 5, 2020, AAA notified Defendant that it would be unable

to administer the matter as a class arbitration because the parties’ agreement precludes class

arbitration.

        29.     By letter dated February 5, 2020, counsel for Defendant insisted that her claims

must proceed on a class basis simply because Defendant contends that class arbitration was not

prohibited by the agreement.

        30.     By letter dated February 7, 2020, counsel for Plaintiffs stated that the agreement

between Defendant and APIA did not provide any basis to conclude that the parties agreed to class

arbitration and, thus, that AAA correctly refused to process the arbitration demand on a class basis.

        31.     By email dated February 10, 2010, the AAA deferred the question of class

arbitrability to the arbitrator.

        32.     On April 22, 2020, counsel for Defendant filed an amended class and collective

demand for arbitration with AAA. A true and correct copy of Defendant’s amended demand for


                                                   5
           Case 1:20-cv-10920-NMG Document 1 Filed 05/14/20 Page 6 of 10



class and collective arbitration (“Class Arbitration Demand”) is attached hereto as Exhibit B. In

the Class Arbitration Demand, Defendant asserts the same claims that she asserted in the original

demand, and added common law claims for negligent misrepresentation, fraud, and “breach of

duty,” as well as federal claims for minimum wage and overtime under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201 et seq. Significantly, in the Class Arbitration Demand

Defendant’s FLSA claims are presented as an opt-in collective action pursuant to 29 U.S.C.

§216(b).

        33.     The Terms and Conditions Agreement is a contract between APIA and Defendant

that evidences a transaction involving commerce within the meaning of Section 2 of the FAA.

        34.     APIA conducts its ordinary business in multiple states throughout the United States

and abroad.

        35.     Accordingly, pursuant to the Terms and Conditions Agreement, Plaintiffs now

bring this action to seek a declaration of rights under the Terms and Conditions Agreement, to

enjoin the improper Class Arbitration Demand, and to compel arbitration of the claims asserted in

the Class Arbitration Demand solely on an individual basis.

                                FIRST CAUSE OF ACTION
                 (Declaratory Judgment Pursuant to 28 U.S.C. §§ 2201, 2202)

        36.     Plaintiffs repeat and incorporate each and every allegation contained in the

paragraphs above as if fully set forth herein.

        37.     An actual and justiciable controversy exists between Plaintiffs and Defendant

concerning the question of whom must decide whether class and/or collective arbitration is

available: the Court, or an arbitrator.

        38.     Plaintiffs maintain that the Court must decide questions of arbitrability, such as

whether the parties agreed to arbitrate on a class and/or collective basis.

                                                   6
          Case 1:20-cv-10920-NMG Document 1 Filed 05/14/20 Page 7 of 10



         39.    Upon information and belief, Defendant seeks to have an arbitrator decide whether

the parties agreed to arbitrate her claims on a class and/or a collective basis.

         40.    Pursuant to 28 U.S.C. § 2201, Plaintiffs are entitled to a declaration that the Court

– not an arbitrator – must decide the class arbitrability issue because Plaintiffs did not agree,

through the Terms and Conditions Agreement or otherwise, to submit that issue (or any other

arbitrability issue) to an arbitrator for resolution.

         41.    Pursuant to 28 U.S.C. § 2202, Plaintiffs also are entitled to necessary and proper

relief based on the requested declaration, in the form of an injunction barring Defendant from

efforts to have an arbitrator decide the question of class and/or collective arbitrability.

                               SECOND CAUSE OF ACTION
                 (Declaratory Judgment Pursuant to 28 U.S.C. §§ 2201, 2202)

         42.    Plaintiffs repeat and incorporate each and every allegation contained in the

paragraphs above as if fully set forth herein.

         43.    An actual and justiciable controversy exists between Plaintiffs and Defendant

concerning the arbitrability of the class and collective claims contained in Defendant’s Class

Arbitration Demand.

         44.    Plaintiffs maintain that Defendant’s claims may not proceed on a class or collective

basis.

         45.    Defendant, on the other hand, maintains that she may proceed with her claims on a

class and collective basis.

         46.    Pursuant to 28 U.S.C. § 2201, Plaintiffs are entitled to a declaration that Defendant

is precluded from pursuing arbitration of any claims on behalf of any purported class or group of

individuals in the Class Arbitration Demand or in any other arbitration as a matter of law, because

Plaintiffs did not agree to arbitration of disputes on a class or collective basis.

                                                        7
         Case 1:20-cv-10920-NMG Document 1 Filed 05/14/20 Page 8 of 10



       47.     Pursuant to 28 U.S.C. § 2202, Plaintiffs also are entitled to necessary and proper

relief based on the requested declaration, in the form of an injunction barring Defendant from

pursuing any class or collective claims in the Class Arbitration Demand or in any other arbitration

because Plaintiffs did not agree to the arbitration of disputes on a class or collective basis.

                               THIRD CAUSE OF ACTION
                   (Order Pursuant to Federal Arbitration Act, 9 U.S.C. § 4)

       48.     Plaintiffs repeat and incorporate each and every allegation contained in the

paragraphs above as if fully set forth herein.

       49.     The arbitration provision of the Terms and Conditions Agreement states that the

interpretation and enforcement of the parties’ agreement to arbitrate is governed by the FAA.

       50.     When a party to a binding arbitration agreement refuses to abide by that agreement,

Section 4 of the FAA permits the aggrieved party to file an action seeking “an order directing that

such arbitration proceed in the manner provided for in such agreement.” See 9 U.S.C. § 4.

       51.     Defendant voluntarily entered into a valid and binding arbitration agreement with

APIA by executing the Terms and Conditions Agreement. The express terms of that agreement

provide for and require arbitration of disputes between Defendant and APIA, including “its staff,

agents and all affiliated organizations.”

       52.     The Terms and Conditions Agreement does not authorize or permit class or

collective arbitration, and it does not set forth or constitute an agreement between Plaintiffs and

Defendant to arbitrate claims on a class-wide or collective basis.

       53.     Defendant’s claims against Plaintiffs are subject to the arbitration provision

contained in the Terms and Conditions Agreement. Defendant’s refusal to submit her claims to

arbitration on an individualized basis violates the Terms and Conditions Agreement.

       54.     Plaintiffs have been aggrieved and will continue to be aggrieved by Defendant’s

                                                    8
         Case 1:20-cv-10920-NMG Document 1 Filed 05/14/20 Page 9 of 10



failure and refusal to arbitrate on an individualized basis, and by her insistence on an improper and

unauthorized class and collective arbitration.

       55.     Pursuant to Section 4 of the FAA, Plaintiffs request an order from the Court

compelling Defendant to submit all claims against Plaintiffs, including those claims contained in

the Class Arbitration Demand, to binding arbitration on an individualized basis in accordance with

the Terms and Conditions Agreement.

                                     REQUESTED RELIEF

       Wherefore, Plaintiffs respectfully request that the Court:

       A.      Enter a declaration that the Court, not an arbitrator or arbitrators, must decide
               whether the parties agreed to class and/or collective arbitration.

       B.      Enter a declaration that Plaintiffs and Defendant did not agree to class or collective
               arbitration.

       C.      Enter an order and judgment:

                   1. Enjoining Defendant from submitting the question of class or collective
                      arbitrability to an arbitrator;

                   2. Enjoining Defendant from pursuing class or collective claims against
                      Plaintiffs in arbitration or in any other proceeding;

                   3. Compelling Defendant to submit her individual claims against Plaintiffs to
                      binding arbitration.

       D.      Award Plaintiffs their costs and expenses incurred as a result of this action; and

       E.      Award Plaintiffs such other and further relief as the Court deems just and equitable.




                                                   9
     Case 1:20-cv-10920-NMG Document 1 Filed 05/14/20 Page 10 of 10



                              Respectfully submitted,

                              AMERICAN INSTITUTE FOR FOREIGN
                              STUDY, INC. dba AU PAIR IN
                              AMERICA and WILLIAM J. GERTZ

                              By their attorneys,


                              /s/ Patrick M. Curran, Jr. _______________
                              Patrick M. Curran, Jr. (BBO# 659322)
                              OGLETREE, DEAKINS, NASH, SMOAK &
                              STEWART, P.C.
                              One Boston Place, Suite 3500
                              Boston, MA 02108
                              Telephone: (617) 994-5700
                              Facsimile: (617) 994-5701
                              patrick.curran@ogletree.com

Dated: May 14, 2020




                                                                           42822140.1




                                     10
